OPINION
PER CURIAM.
The notice of appeal in this case was received in the district court shortly after expiration of the appeal period. Under Houston v. Lack, 487 U.S. 266, 108 S.Ct. 2879, 101 L.Ed.2d 245 (1988), the notice is considered filed as of the date Appellant delivered it to prison officials for forwarding to the court. The record does not reveal when Appellant delivered the notice of appeal for mailing to the court. Accordingly, we remand the case for the district court to obtain this information from the parties and determine the timeliness of the filing under Houston v. Lack and consider whether Appellant’s notice may be construed as a motion pursuant to Fed. R.App. P. 4(b)(4). The record, as supplemented, will then be returned to this court for further consideration.

REMANDED.